              Case
                 Case
                   1:18-cv-12134-JSR
                       19-593, Document
                                      Document
                                        32, 05/21/2019,
                                                 27 Filed
                                                        2568810,
                                                          05/21/19
                                                                 Page1
                                                                   Pageof 11 of 1
                                                                                             N.Y.S.D. Case #
                                                                                             18-cv-12134(JSR)




MANDATE
                              UNITED STATES COURT OF APPEALS
                                             for the
                                       SECOND CIRCUIT
                          ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 12th day of April, two thousand and nineteen,

     ____________________________________

     Simon J. Burchett Photography, Inc.,                     ORDER
                                                              Docket Number: 19-593
                  Plaintiff - Appellant,

     Simon J. Burchett, Inc.,

                  Plaintiff,

     v.
                                                                                             May 21 2019
     Containers Direct, LLC, A.P. Moller Maersk A/S,

                Defendants - Appellees.
     _______________________________________

            A notice of appeal was filed on March 10, 2019. Appellant's Form C was due March 25,
     2019. The case is deemed in default.

             IT IS HEREBY ORDERED that the appeal will be dismissed effective April 26, 2019 if
     the form is not filed by that date.


                                                          For The Court:
                                                          Catherine O'Hagan Wolfe,
                                                          Clerk of Court




MANDATE ISSUED ON 05/21/2019
